81,7(' 67$7(6 ',675,&7 &2857
                           )25 7+( ',675,&7 2) &2/80%,$
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                    
-8',&,$/ :$7&+ ,1&               
                                    
                  3ODLQWLII        
                                    
      Y                                           &LYLO $FWLRQ 1R  $%-
                                    
86 '(3$570(17 2) 67$7(           
                                    
                  'HIHQGDQW        
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                0(025$1'80 23,1,21

        3ODLQWLII -XGLFLDO :DWFK ,QF VHQW D )UHHGRP RI ,QIRUPDWLRQ $FW ³)2,$´ UHTXHVW WR

GHIHQGDQW 8QLWHG 6WDWHV 'HSDUWPHQW RI 6WDWH ³6WDWH 'HSDUWPHQW´ VHHNLQJ UHFRUGV UHODWLQJ WR

QRWHV RU UHSRUWV FUHDWHG LQ UHVSRQVH WR WKH 6HSWHPEHU   DWWDFN RQ WKH 8QLWHG 6WDWHV

&RQVXODWH LQ %HQJKD]L /LE\D &RPSO   >'NW  @ ,Q WKLV ODZVXLW SODLQWLII FRQWHQGV WKDW WKH

6WDWH 'HSDUWPHQW ZLWKKHOG RU UHGDFWHG UHFRUGV ZLWKRXW MXVWLILFDWLRQ 'HIHQGDQW ILOHG D PRWLRQ IRU

VXPPDU\ MXGJPHQW RQ -XQH  

       7KH &RXUW ILQGV WKDW GHIHQGDQW KDV GHPRQVWUDWHG WKDW RQO\ VRPH RI LWV ZLWKKROGLQJV ZHUH

MXVWLILHG XQGHU )2,$ ([HPSWLRQ  7KHUHIRUH WKH &RXUW ZLOO JUDQW GHIHQGDQW¶V PRWLRQ IRU

VXPPDU\ MXGJPHQW LQ SDUW DQG GHQ\ LW LQ SDUW

                                       %$&.*5281'

,     7KH 5HTXHVW

       ,Q D )2,$ UHTXHVW GDWHG -XQH   .DWH %DLOH\ RQ EHKDOI RI SODLQWLII VRXJKW WKH

IROORZLQJ

              $Q\ DQG DOO UHFRUGV FRQFHUQLQJ UHJDUGLQJ RU UHODWHG WR QRWHV XSGDWHV RU
              UHSRUWV FUHDWHG LQ UHVSRQVH WR WKH 6HSWHPEHU   DWWDFNV RQ WKH 86
              &RQVXODWH LQ %HQJKD]L /LE\D 7KLV UHTXHVW LQFOXGHV EXW LV QRW OLPLWHG WR
               QRWHV WDNHQ E\ WKHQ 6HFUHWDU\ RI 6WDWH +LOODU\ 5RGKDP &OLQWRQ RU HPSOR\HHV
               RI WKH 2IILFH RI WKH 6HFUHWDU\ RI 6WDWH GXULQJ WKH DWWDFN DQG LWV LPPHGLDWH
               DIWHUPDWK 7KH WLPHIUDPH IRU WKLV UHTXHVW LV 6HSWHPEHU ± 

&RPSO   'HI¶V 6WDWHPHQW RI 0DWHULDO )DFWV DV WR :KLFK 7KHUH LV QR *HQXLQH 'LVSXWH

>'NW  @ ³'HI¶V 62)´   3O¶V 5HVSRQVH WR 'HI¶V 62) >'NW  ±@ ³3O¶V 5HVS

62)´   'HFO RI (ULF ) 6WHLQ >'NW  @ ³6WHLQ 'HFO´   ([  WR 6WHLQ 'HFO

       7KH 6WDWH 'HSDUWPHQW¶V 2IILFH RI ,QIRUPDWLRQ 3URJUDPV DFNQRZOHGJHG UHFHLSW RI

SODLQWLII¶V )2,$ UHTXHVW RQ -XO\   'HI¶V 62)   3O¶V 5HVS 62)  

,,    3URFHGXUDO +LVWRU\

       7KH 6WDWH 'HSDUWPHQW GLG QRW UHVSRQG WR SODLQWLII¶V )2,$ UHTXHVW ZLWKLQ WKH VWDWXWRULO\

UHTXLUHG WZHQW\GD\ SHULRG &RPSO   see  86&  D$ 3ODLQWLII ILOHG WKLV ODZVXLW

RQ 6HSWHPEHU   see &RPSO DQG GHIHQGDQW DQVZHUHG RQ 2FWREHU   $QVZHU >'NW

 @ 2YHU WKH FRXUVH RI WKH QH[W \HDU DQG D KDOI GHIHQGDQW SURGXFHG GRFXPHQWV WR SODLQWLII XQWLO

LW GHWHUPLQHG WKDW LW KDG FRPSOHWHG SURFHVVLQJ SODLQWLII¶V )2,$ UHTXHVW See -RLQW 6WDWXV 5HSRUW

>'NW  @

       7KH 6WDWH 'HSDUWPHQW EHJDQ D UROOLQJ SURGXFWLRQ RQ 'HFHPEHU   7KH ILUVW

SURGXFWLRQ UHVXOWHG LQ WKH LGHQWLILFDWLRQ RI WKUHH GRFXPHQWV UHVSRQVLYH WR SODLQWLII¶V UHTXHVW EXW

GHIHQGDQW GHWHUPLQHG WKDW DOO WKUHH KDG WR EH ZLWKKHOG LQ IXOO 'HI¶V 62)   3O¶V 5HVS 62)

  ([  WR 6WHLQ 'HFO 2Q )HEUXDU\   WKH 6WDWH 'HSDUWPHQW UHOHDVHG QLQH GRFXPHQWV LQ

IXOO DQG VHYHQ GRFXPHQWV LQ SDUW 'HI¶V 62)   3O¶V 5HVS 62)   ([  WR 6WHLQ 'HFO DQG

RQ $SULO   WKH 6WDWH 'HSDUWPHQW UHOHDVHG ILYH GRFXPHQWV LQ IXOO DQG WZR GRFXPHQWV LQ SDUW

'HI¶V 62)   3O¶V 5HVS 62)   ([  WR 6WHLQ 'HFO

       7KH 6WDWH 'HSDUWPHQW FRPSOHWHG SURFHVVLQJ WKH ILQDO SDUW RI WKH UHTXHVW RQ -XQH  

DQG UHOHDVHG  GRFXPHQWV LQ IXOO DQG  GRFXPHQWV LQ SDUW ZKLOH ZLWKKROGLQJ  GRFXPHQWV LQ



                                                 
IXOO 'HI¶V 62)   3O¶V 5HVS 62)   ([  WR 6WHLQ 'HFO $W WKH VDPH WLPH WKH 6WDWH

'HSDUWPHQW SURYLGHG SODLQWLII ZLWK D OLQN WR  DGGLWLRQDO UHVSRQVLYH UHFRUGV FRQWDLQHG ZLWKLQ WKH

 HPDLOV IRUPHU 6HFUHWDU\ RI 6WDWH +LOODU\ &OLQWRQ KDG SURYLGHG WR WKH 6WDWH 'HSDUWPHQW

'HI¶V 62)   3O¶V 5HVS 62)   ([  WR 6WHLQ 'HFO 2XW RI WKRVH VL[W\HLJKW GRFXPHQWV IRUW\

ZHUH UHOHDVHG LQ IXOO DQG WZHQW\HLJKW ZHUH UHOHDVHG LQ SDUW 'HI¶V 62)   3O¶V 5HVS 62)  

6WHLQ 'HFO   ,Q WRWDO GHIHQGDQW UHOHDVHG  GRFXPHQWV LQ ZKROH RU LQ SDUW DQG ZLWKKHOG 

GRFXPHQWV DV H[HPSW LQ WKHLU HQWLUHW\ See 6WDWXV 5HSRUW >'NW  @  

        2Q 1RYHPEHU   WKH 6WDWH 'HSDUWPHQW FRPSOHWHG D VXSSOHPHQWDO VHDUFK RI WKH

 HPDLOV SURYLGHG E\ IRUPHU 6HFUHWDU\ &OLQWRQ DQG UHOHDVHG  GRFXPHQW LQ IXOO DQG 

GRFXPHQWV LQ SDUW 'HI¶V 62)   3O¶V 5HVS 62)   ([  WR 6WHLQ 'HFO $QG WKH 6WDWH

'HSDUWPHQW DOVR VHDUFKHG PDWHULDOV REWDLQHG IURP IRUPHU 6WDWH 'HSDUWPHQW HPSOR\HHV +XPD

$EHGLQ &KHU\O 0LOOV DQG -DFRE 6XOOLYDQ DQG UHOHDVHG WZHOYH GRFXPHQWV LQ SDUW RQ 1RYHPEHU 

 'HI¶V 62)   3O¶V 5HVS 62)   ([  WR 6WHLQ 'HFO DQG WZHOYH GRFXPHQWV LQ IXOO DQG

WKUHH GRFXPHQWV LQ SDUW RQ 1RYHPEHU   'HI¶V 62)   3O¶V 5HVS 62)   ([  WR

6WHLQ 'HFO

       2Q 0DUFK   WKH 6WDWH 'HSDUWPHQW LQIRUPHG SODLQWLII WKDW LW KDG FRPSOHWHG D VHDUFK

RI HOHFWURQLF UHFRUGV IURP WKH 2IILFH RI WKH ([HFXWLYH 6HFUHWDULDW DQG UHOHDVHG RQH GRFXPHQW LQ

IXOO DQG WHQ GRFXPHQWV LQ SDUW 'HI¶V 62)   3O¶V 5HVS 62)   ([  WR 6WHLQ 'HFO $IWHU

UHYLHZLQJ WKRVH PDWHULDOV WKH 6WDWH 'HSDUWPHQW DOVR SURGXFHG IRXU DGGLWLRQDO GRFXPHQWV LQ IXOO

HLJKWHHQ GRFXPHQWV LQ SDUW DQG ZLWKKHOG WHQ GRFXPHQWV LQ IXOO RQ $SULO   'HI¶V 62)  

3O¶V 5HVS 62)   ([  WR 6WHLQ 'HFO $GGLWLRQDOO\ RQ -XQH   WKH 6WDWH 'HSDUWPHQW




                                                
LGHQWLILHG LQIRUPDWLRQ ZLWKLQ QLQH GRFXPHQWV WKDW ZHUH SUHYLRXVO\ ZLWKKHOG LQ SDUW RU LQ IXOO DQG

SURYLGHG WKDW LQIRUPDWLRQ WR SODLQWLII 6WHLQ 'HFO   ([  WR 6WHLQ 'HFO

       2Q -XQH   GHIHQGDQW ILOHG D PRWLRQ IRU VXPPDU\ MXGJPHQW FRQWHQGLQJ WKDW WKH

DJHQF\¶V VHDUFKHV ZHUH DGHTXDWH DQG WKDW WKH DJHQF\ KDG SURSHUO\ ZLWKKHOG LQIRUPDWLRQ XQGHU

)2,$ ([HPSWLRQV    DQG  'HI¶V 0RW IRU 6XPP - >'NW  @ ³'HI¶V 0RW´ 'HI¶V

0HP RI 3 	 $ LQ 6XSS RI 'HI¶V 0RW >'NW  @ ³'HI¶V 0HP´ DW ± 3ODLQWLII ILOHG D

FURVVPRWLRQ IRU VXPPDU\ MXGJPHQW RQ -XO\   LQ ZKLFK LW DOVR RSSRVHG GHIHQGDQW¶V PRWLRQ

EXW RQO\ FKDOOHQJHG WKH 6WDWH 'HSDUWPHQW¶V ZLWKKROGLQJ RI FHUWDLQ UHVSRQVLYH UHFRUGV XQGHU )2,$

([HPSWLRQV  DQG  3O¶V &URVV0RW IRU 6XPP - >'NW  ±@ ³3O¶V &URVV0RW´ 3O¶V




       ,Q $XJXVW  WKH 6WDWH 'HSDUWPHQW DOVR FRQGXFWHG D VHDUFK RI PDWHULDOV LW UHFHLYHG IURP
WKH )%, DQG UHWULHYHG RQH GRFXPHQW UHVSRQVLYH WR SODLQWLII¶V )2,$ UHTXHVW See 1RWLFH 5HJDUGLQJ
'HI¶V 6HDUFK RI ,QIRUPDWLRQ 7UDQVIHUUHG IURP WKH )%, >'NW  @  ± $IWHU FRQIHUULQJ ZLWK
GHIHQGDQW SODLQWLII KDV DJUHHG QRW WR FKDOOHQJH WKH VFRSH RI WKH VHDUFK IRU UHFRUGV WUDQVIHUUHG IURP
WKH )%, Id.   7KH 6WDWH 'HSDUWPHQW SURGXFHG WKH UHVSRQVLYH GRFXPHQW WR SODLQWLII ZLWK
UHGDFWLRQV WDNHQ SXUVXDQW WR ([HPSWLRQV  DQG F id. DQG SODLQWLII LQIRUPHG WKH &RXUW WKDW LW
GRHV QRW LQWHQG WR FKDOOHQJH WKH SURSULHW\ RI WKHVH ZLWKKROGLQJV -RLQW 6WDWXV 5HSRUW >'NW  @

        $OWKRXJK GHIHQGDQW PRYHG IRU VXPPDU\ MXGJPHQW RQ WKH DGHTXDF\ RI LWV VHDUFKHV DV ZHOO
DV RQ LWV ZLWKKROGLQJ RI FHUWDLQ LQIRUPDWLRQ RU ZKROH GRFXPHQWV XQGHU )2,$ ([HPSWLRQV  DQG 
SODLQWLII GRHV QRW FKDOOHQJH WKH DGHTXDF\ RI WKH VHDUFKHV RU WKH ZLWKKROGLQJV XQGHU ([HPSWLRQV 
DQG  3ODLQWLII VWDWHV WKDW LW ³KDV HOHFWHG QRW WR FKDOOHQJH >G@HIHQGDQW¶V ZLWKKROGLQJV XQGHU )2,$
([HPSWLRQV  RU     ´ 3O¶V &URVV0HP DW  Q 7KHUHIRUH GHIHQGDQW LV HQWLWOHG WR VXPPDU\
MXGJPHQW DV WR LWV ZLWKKROGLQJV XQGHU WKRVH H[HPSWLRQV $V WR WKH DGHTXDF\ RI GHIHQGDQW¶V
VHDUFKHV SODLQWLII ³REMHFWV WR WKH VXIILFLHQF\ RI WKH 6WDWH 'HSDUWPHQW¶V VHDUFKHV´ EXW SODLQWLII
³GRHV QRW DVN WKH &RXUW WR GXSOLFDWH WKH VXEVWDQWLDO ZRUN RI WKH WKUHH RWKHU FRXUWV WKDW DUH FXUUHQWO\
FRQVLGHULQJ WKLV VDPH LVVXH´ 3O¶V &URVV0HP DW   'HIHQGDQW DVVHUWV WKDW SODLQWLII KDV ³IDLOHG
WR FKDOOHQJH DQ\ RI WKH VHDUFKHV 6WDWH did FRQGXFW´ DQG LW LV WKHUHIRUH HQWLWOHG WR VXPPDU\
MXGJPHQW 'HI¶V &URVV2SS DW ± HPSKDVLV LQ RULJLQDO ,Q LWV FURVVUHSO\ SODLQWLII UHLWHUDWHV
WKDW LW KDV ³SUHVHUYHG LWV REMHFWLRQV WR >G@HIHQGDQW¶V VHDUFKHV´ DQG VWDWHV WKDW SODLQWLII ³ZRXOG QRW
DVN WKH &RXUW WR UXOH RQ WKH LVVXH´ 3O¶V &URVV5HSO\ DW  ,Q RWKHU ZRUGV SODLQWLII LV QRW DFWLYHO\
FKDOOHQJLQJ WKH DGHTXDF\ RI WKH 6WDWH 'HSDUWPHQW¶V VHDUFKHV LQ WKLV SDUWLFXODU FDVH DQG WKH &RXUW
GRHV QRW QHHG WR GHFLGH ZKHWKHU WKH VHDUFKHV ZHUH DGHTXDWH DV D PDWWHU RI ODZ DV SDUW RI LWV HQWU\
RI VXPPDU\ MXGJPHQW LQ WKLV FDVH


                                                  
0HP RI 3 	 $ LQ 2SS WR 'HI¶V 0RW 	 LQ 6XSS RI 3O¶V &URVV0RW >'NW  ±@ ³3O¶V

&URVV0HP´ DW ±

        'HIHQGDQW ILOHG D UHSO\ LQ VXSSRUW RI LWV PRWLRQ IRU VXPPDU\ MXGJPHQW DQG LQ RSSRVLWLRQ

WR SODLQWLII¶V FURVVPRWLRQ IRU VXPPDU\ MXGJPHQW RQ $XJXVW   'HI¶V 5HSO\ LQ 6XSS RI

'HI¶V 0RW 	 0HP LQ 2SS WR 3O¶V &URVV0RW >'NW  ±@ ³'HI¶V &URVV2SS´ 7KHQ

RQ $XJXVW   SODLQWLII ILOHG LWV UHSO\ WR GHIHQGDQW¶V RSSRVLWLRQ LQ ZKLFK LW QDUURZHG LWV

FKDOOHQJH RQO\ WR FHUWDLQ ZLWKKROGLQJV XQGHU ([HPSWLRQ  3O¶V 5HSO\ WR 'HI¶V &URVV2SS

>'NW  @ ³3O¶V &URVV5HSO\´ DW 

        3ODLQWLII FKDOOHQJHV GHIHQGDQW¶V ZLWKKROGLQJV XQGHU ([HPSWLRQ ¶V GHOLEHUDWLYH SURFHVV

SULYLOHJH RQ WKH JURXQGV WKDW WKH JRYHUQPHQW PLVFRQGXFW H[FHSWLRQ DSSOLHV DQG WKDW DOO GRFXPHQWV

ZLWKKHOG XQGHU WKLV SULYLOHJH VKRXOG EH SURGXFHG 3O¶V &URVV0HP DW ± 3O¶V &URVV5HSO\

DW ± $OVR SODLQWLII FKDOOHQJHV WKH ZLWKKROGLQJ RI LQIRUPDWLRQ FRQWDLQHG LQ WZR GRFXPHQWV LQ

SDUWLFXODU DUJXLQJ WKDW ([HPSWLRQ ¶V GHOLEHUDWLYH SURFHVV SULYLOHJH VLPSO\ GRHV QRW DSSO\ WR WKRVH

GRFXPHQWV 3O¶V &URVV0HP DW ± 3O¶V &URVV5HSO\ DW  ±

        3XUVXDQW WR WKH &RXUW¶V )HEUXDU\   2UGHU GHIHQGDQW GHOLYHUHG WKH GRFXPHQWV

ZLWKKHOG XQGHU ([HPSWLRQ  WR FKDPEHUV IRU in camera LQVSHFWLRQ WR DVVLVW WKH &RXUW LQ PDNLQJ D

UHVSRQVLEOH de novo GHWHUPLQDWLRQ See Ray v. Turner  )G   '& &LU 

        %DVHG RQ WKH EULHIV DQG GHFODUDWLRQV VXEPLWWHG E\ WKH SDUWLHV DQG WKH &RXUW¶V in camera

UHYLHZ RI WKH UHFRUGV WKH &RXUW ZLOO JUDQW GHIHQGDQW¶V PRWLRQ IRU VXPPDU\ MXGJPHQW LQ SDUW DQG

GHQ\ LW LQ SDUW



      ,Q LWV FURVVUHSO\ SODLQWLII DVVHUWV WKDW LW ³LV VDWLVILHG WKDW >G@HIHQGDQW KDV QRZ PHW LWV
EXUGHQ RI SURRI RQ LWV ([HPSWLRQ  FODLPV´ DQG WKDW WKH RQO\ UHPDLQLQJ LVVXHV UHYROYH DURXQG
GHIHQGDQW¶V ZLWKKROGLQJV XQGHU ([HPSWLRQ ¶V GHOLEHUDWLYH SURFHVV SULYLOHJH 3O¶V &URVV5HSO\
DW  7KHUHIRUH GHIHQGDQW LV DOVR HQWLWOHG WR VXPPDU\ MXGJPHQW DV WR LWV ZLWKKROGLQJV XQGHU
([HPSWLRQ 
                                                 
                                   67$1'$5' 2) 5(9,(:

       ,Q D )2,$ FDVH WKH GLVWULFW FRXUW UHYLHZV WKH DJHQF\¶V GHFLVLRQV de novo DQG ³WKH EXUGHQ

LV RQ WKH DJHQF\ WR VXVWDLQ LWV DFWLRQ´  86&  D% Military Audit Project v. Casey

 )G   '& &LU  ³>7@KH YDVW PDMRULW\ RI )2,$ FDVHV FDQ EH UHVROYHG RQ

VXPPDU\ MXGJPHQW´ Brayton v. Office of U.S. Trade Rep.  )G   '& &LU 

       6XPPDU\ MXGJPHQW LV DSSURSULDWH ³LI WKH PRYDQW VKRZV WKDW WKHUH LV QR JHQXLQH GLVSXWH DV

WR DQ\ PDWHULDO IDFW DQG WKH PRYDQW LV HQWLWOHG WR MXGJPHQW DV D PDWWHU RI ODZ´ )HG 5 &LY 3

D 7KH SDUW\ VHHNLQJ VXPPDU\ MXGJPHQW ³EHDUV WKH LQLWLDO UHVSRQVLELOLW\ RI LQIRUPLQJ WKH

GLVWULFW FRXUW RI WKH EDVLV IRU LWV PRWLRQ DQG LGHQWLI\LQJ WKRVH SRUWLRQV RI WKH SOHDGLQJV

GHSRVLWLRQV DQVZHUV WR LQWHUURJDWRULHV DQG DGPLVVLRQV RQ ILOH WRJHWKHU ZLWK WKH DIILGDYLWV LI DQ\

ZKLFK LW EHOLHYHV GHPRQVWUDWH WKH DEVHQFH RI D JHQXLQH LVVXH RI PDWHULDO IDFW´ Celotex Corp. v.

Catrett  86    LQWHUQDO TXRWDWLRQ PDUNV RPLWWHG 7R GHIHDW VXPPDU\

MXGJPHQW WKH QRQPRYLQJ SDUW\ PXVW ³GHVLJQDWH VSHFLILF IDFWV VKRZLQJ WKDW WKHUH LV D JHQXLQH

LVVXH IRU WULDO´ Id. DW  LQWHUQDO TXRWDWLRQ PDUNV RPLWWHG

       7KH PHUH H[LVWHQFH RI D IDFWXDO GLVSXWH LV LQVXIILFLHQW WR SUHFOXGH VXPPDU\ MXGJPHQW

Anderson v. Liberty Lobby, Inc.  86  ±  $ GLVSXWH LV ³JHQXLQH´ RQO\ LI D

UHDVRQDEOH IDFWILQGHU FRXOG ILQG IRU WKH QRQPRYLQJ SDUW\ D IDFW LV ³PDWHULDO´ RQO\ LI LW LV FDSDEOH

RI DIIHFWLQJ WKH RXWFRPH RI WKH OLWLJDWLRQ Id. DW  Laningham v. U.S. Navy  )G 

 '& &LU  ,Q WKH )2,$ FRQWH[W ³WKH VXIILFLHQF\ RI WKH DJHQF\¶V LGHQWLILFDWLRQ RU

UHWULHYDO SURFHGXUH´ PXVW EH ³JHQXLQHO\ LQ LVVXH´ LQ RUGHU IRU VXPPDU\ MXGJPHQW WR EH

LQDSSURSULDWH Weisberg v. DOJ  )G   Q '& &LU  TXRWLQJ Founding

Church of Scientology v. Nat’l Sec. Agency  )G   '& &LU  LQWHUQDO TXRWDWLRQ

PDUNV RPLWWHG ,Q DVVHVVLQJ D SDUW\¶V PRWLRQ WKH FRXUW PXVW ³YLHZ WKH IDFWV DQG GUDZ UHDVRQDEOH



                                                  
LQIHUHQFHV µLQ WKH OLJKW PRVW IDYRUDEOH WR WKH SDUW\ RSSRVLQJ WKH VXPPDU\ MXGJPHQW PRWLRQ¶´

Scott v. Harris  86    DOWHUDWLRQV RPLWWHG TXRWLQJ United States v. Diebold,

Inc.  86    SHU FXULDP

       ³6XPPDU\ MXGJPHQW PD\ EH JUDQWHG RQ WKH EDVLV RI DJHQF\ DIILGDYLWV´ LQ )2,$ FDVHV

ZKHQ WKRVH DIILGDYLWV ³FRQWDLQ UHDVRQDEOH VSHFLILFLW\ RI GHWDLO UDWKHU WKDQ PHUHO\ FRQFOXVRU\

VWDWHPHQWV´ DQG ZKHQ ³WKH\ DUH QRW FDOOHG LQWR TXHVWLRQ E\ FRQWUDGLFWRU\ HYLGHQFH LQ WKH UHFRUG

RU E\ HYLGHQFH RI DJHQF\ EDG IDLWK´ Judicial Watch, Inc. v. U.S. Secret Serv.  )G  

'& &LU  TXRWLQJ Consumer Fed’n of Am. v. Dep’t of Agric.  )G   '& &LU

 +RZHYHU D SODLQWLII FDQQRW UHEXW WKH JRRG IDLWK SUHVXPSWLRQ DIIRUGHG WR DQ DJHQF\¶V

VXSSRUWLQJ DIILGDYLWV WKURXJK ³SXUHO\ VSHFXODWLYH FODLPV DERXW WKH H[LVWHQFH DQG GLVFRYHUDELOLW\

RI RWKHU GRFXPHQWV´ SafeCard Servs., Inc. v. SEC  )G   '& &LU  TXRWLQJ

Ground Saucer Watch, Inc. v. CIA  )G   '& &LU 

                                          $1$/<6,6

,     /HJDO 6WDQGDUG

       )2,$ UHTXLUHV WKH UHOHDVH RI JRYHUQPHQW UHFRUGV XSRQ UHTXHVW ,WV SXUSRVH LV ³WR HQVXUH

DQ LQIRUPHG FLWL]HQU\ YLWDO WR WKH IXQFWLRQLQJ RI D GHPRFUDWLF VRFLHW\ QHHGHG WR FKHFN DJDLQVW

FRUUXSWLRQ DQG WR KROG WKH JRYHUQRUV DFFRXQWDEOH WR WKH JRYHUQHG´ NLRB v. Robbins Tire &

Rubber Co.  86    $W WKH VDPH WLPH &RQJUHVV UHFRJQL]HG ³WKDW OHJLWLPDWH

JRYHUQPHQWDO DQG SULYDWH LQWHUHVWV FRXOG EH KDUPHG E\ UHOHDVH RI FHUWDLQ W\SHV RI LQIRUPDWLRQ DQG

SURYLGHG QLQH VSHFLILF H[HPSWLRQV XQGHU ZKLFK GLVFORVXUH FRXOG EH UHIXVHG´ FBI v.

Abramson  86    see also Ctr. for Nat’l Sec. Studies v. DOJ  )G 

 '& &LU  ³)2,$ UHSUHVHQWV D EDODQFH VWUXFN E\ &RQJUHVV EHWZHHQ WKH SXEOLF¶V ULJKW

WR NQRZ DQG WKH JRYHUQPHQW¶V OHJLWLPDWH LQWHUHVW LQ NHHSLQJ FHUWDLQ LQIRUPDWLRQ FRQILGHQWLDO´



                                                
FLWLQJ John Doe Agency v. John Doe Corp.  86    7KH 6XSUHPH &RXUW KDV

LQVWUXFWHG WKDW ³)2,$ H[HPSWLRQV DUH WR EH QDUURZO\ FRQVWUXHG´ Abramson  86 DW 

       7R SUHYDLO LQ D )2,$ DFWLRQ DQ DJHQF\ PXVW ILUVW GHPRQVWUDWH WKDW LW KDV PDGH ³D JRRG

IDLWK HIIRUW WR FRQGXFW D VHDUFK IRU WKH UHTXHVWHG UHFRUGV XVLQJ PHWKRGV ZKLFK FDQ EH UHDVRQDEO\

H[SHFWHG WR SURGXFH WKH LQIRUPDWLRQ UHTXHVWHG´ Oglesby v. U.S. Dep’t of Army  )G  

'& &LU  6HFRQG WKH DJHQF\ PXVW VKRZ WKDW ³PDWHULDOV WKDW DUH ZLWKKHOG    IDOO ZLWKLQ

D )2,$ VWDWXWRU\ H[HPSWLRQ´ Leadership Conference on Civil Rights v. Gonzales  ) 6XSS

G   ''&  $Q\ ³UHDVRQDEO\ VHJUHJDEOH´ LQIRUPDWLRQ LQ D UHVSRQVLYH UHFRUG PXVW

EH UHOHDVHG  86&  E DQG ³QRQH[HPSW SRUWLRQV RI D GRFXPHQW PXVW EH GLVFORVHG XQOHVV

WKH\ DUH LQH[WULFDEO\ LQWHUWZLQHG ZLWK H[HPSW SRUWLRQV´ Mead Data Cent., Inc. v. U.S. Dep’t of

Air Force  )G   '& &LU 

,,    ([HPSWLRQ  :LWKKROGLQJV

       ([HPSWLRQ  SHUPLWV DJHQFLHV WR ZLWKKROG ³LQWHUDJHQF\ RU LQWUDDJHQF\ PHPRUDQGXPV RU

OHWWHUV ZKLFK ZRXOG QRW EH DYDLODEOH E\ ODZ WR D SDUW\ RWKHU WKDQ DQ DJHQF\ LQ OLWLJDWLRQ ZLWK WKH

DJHQF\´  86&  E Dep’t of Interior & Bureau of Indian Affairs v. Klamath Water

Users Protective Ass’n  86    $ GRFXPHQW PD\ EH SURSHUO\ ZLWKKHOG XQGHU

([HPSWLRQ  RQO\ LI  LWV VRXUFH LV D JRYHUQPHQW DJHQF\ DQG  LW IDOOV ³ZLWKLQ WKH DPELW RI D

SULYLOHJH DJDLQVW GLVFRYHU\ XQGHU MXGLFLDO VWDQGDUGV WKDW ZRXOG JRYHUQ OLWLJDWLRQ DJDLQVW WKH DJHQF\

WKDW KROGV LW´ Klamath  86 DW  7KH H[HPSWLRQ HQFRPSDVVHV ³SURWHFWLRQV WUDGLWLRQDOO\

DIIRUGHG FHUWDLQ GRFXPHQWV SXUVXDQW WR HYLGHQWLDU\ SULYLOHJHV LQ WKH FLYLO GLVFRYHU\ FRQWH[W´

LQFOXGLQJ WKH H[HFXWLYH ³GHOLEHUDWLYH SURFHVV´ SULYLOHJH Taxation with Representation Fund v.

IRS  )G   '& &LU  )2,$ ³SODFHV WKH EXUGHQ RQ WKH DJHQF\ WR VXVWDLQ WKH




                                                 
ODZIXOQHVV RI VSHFLILF ZLWKKROGLQJV LQ OLWLJDWLRQ´    Nat. Res. Def. Council, Inc. v. Nuclear

Regulatory Comm’n  )G   '& &LU 

       ³7KH GHOLEHUDWLYH SURFHVV SULYLOHJH UHVWV RQ WKH REYLRXV UHDOL]DWLRQ WKDW RIILFLDOV ZLOO QRW

FRPPXQLFDWH FDQGLGO\ DPRQJ WKHPVHOYHV LI HDFK UHPDUN LV D SRWHQWLDO LWHP RI GLVFRYHU\´ DQG LWV

SXUSRVH ³LV WR HQKDQFH µWKH TXDOLW\ RI DJHQF\ GHFLVLRQV¶ E\ SURWHFWLQJ RSHQ DQG IUDQN GLVFXVVLRQ

DPRQJ WKRVH ZKR PDNH WKHP ZLWKLQ WKH *RYHUQPHQW´ Klamath  86 DW ± FLWDWLRQV

RPLWWHG TXRWLQJ NLRB v. Sears, Roebuck & Co.  86    7R DFFRPSOLVK WKDW

JRDO ³>W@KH GHOLEHUDWLYH SURFHVV SULYLOHJH SURWHFWV DJHQF\ GRFXPHQWV WKDW DUH ERWK SUHGHFLVLRQDO

DQG GHOLEHUDWLYH´ Judicial Watch, Inc. v. FDA  )G   '& &LU  FLWLQJ Coastal

States Gas Corp. v. Dep’t of Energy  )G   '& &LU 

       ,Q WKLV FDVH SODLQWLII FKDOOHQJHV WKH ZLWKKROGLQJ RI FHUWDLQ 6WDWH 'HSDUWPHQW UHFRUGV DV

GHVFULEHG LQ WKH Vaughn ,QGH[ XQGHU ([HPSWLRQ  3ODLQWLII PDLQWDLQV WKDW WKHVH GRFXPHQWV PD\

VKHG OLJKW RQ JRYHUQPHQW PLVFRQGXFW DQG WKHUHIRUH WKH GHOLEHUDWLYH SURFHVV SULYLOHJH LV RYHUFRPH

E\ D JRYHUQPHQW PLVFRQGXFW H[FHSWLRQ 3O¶V &URVV0HP DW ± 3O¶V &URVV5HSO\ DW ±

$OVR SODLQWLII VSHFLILFDOO\ FKDOOHQJHV WKH ZLWKKROGLQJ RI WKH FRQWHQWV RI WZR GRFXPHQWV

& DQG & DUJXLQJ WKDW WKH LQIRUPDWLRQ ZLWKKHOG LV SXUHO\ IDFWXDO DQG QRW

SURWHFWHG E\ WKH GHOLEHUDWLYH SURFHVV SULYLOHJH 3O¶V &URVV5HSO\ DW ±



     6SHFLILFDOO\ SODLQWLII FKDOOHQJHV WKH ZLWKKROGLQJV LQ RU RI WKH IROORZLQJ GRFXPHQWV
& & DQG & & DQG & & &
DQG & & & & & & &
& & & & DQG & & &
& & & & & DQG & &
& & & & & & &
& & DQG & & & & DQG &
& & & & & & DQG &
& & & & & & &
& & & DQG & & & & DQG
& DQG & See 3O¶V &URVV0HP DW ±
                                                
       $      7KH JRYHUQPHQW PLVFRQGXFW H[FHSWLRQ GRHV QRW DSSO\ WR DEURJDWH WKH
               GHOLEHUDWLYH SURFHVV SULYLOHJH LQ WKLV )2,$ FDVH

       :LWK WKH H[FHSWLRQ RI WZR VSHFLILF GRFXPHQWV SODLQWLII GRHV QRW FKDOOHQJH WKH 6WDWH

'HSDUWPHQW¶V FKDUDFWHUL]DWLRQ RI WKH ZLWKKHOG GRFXPHQWV RU LQIRUPDWLRQ DV SUHGHFLVLRQDO DQG

GHOLEHUDWLYH ,QVWHDG SODLQWLII DVNV WKH &RXUW WR UHMHFW GHIHQGDQW¶V DVVHUWLRQ RI WKH GHOLEHUDWLYH

SURFHVV SULYLOHJH DV WR DOO RI WKH GRFXPHQWV ZLWKKHOG XQGHU ([HPSWLRQ  EHFDXVH SODLQWLII FRQWHQGV

WKH JRYHUQPHQW KDV HQJDJHG LQ PLVFRQGXFW            6SHFLILFDOO\ SODLQWLII DUJXHV WKDW WKH ³6WDWH

'HSDUWPHQW DQG 2EDPD $GPLQLVWUDWLRQ FOHDUO\ PLVOHG WKH SXEOLF DERXW WKH %HQJKD]L DWWDFN´ DQG

WKDW ³WKHUH LV D FOHDU FRQQHFWLRQ EHWZHHQ WKH JRYHUQPHQW PLVFRQGXFW DQG WKH UHFRUGV DQG PDWHULDO

DW LVVXH´ 3O¶V &URVV0HP DW  +RZHYHU WKH &RXUW LV QRW SHUVXDGHG WKDW WKH PLVFRQGXFW

H[FHSWLRQ LV DYDLODEOH LQ D )2,$ FDVH DQG WKHUHIRUH LW GRHV QRW QHHG WR JR RQ WR DVVHVV EDVHG

VROHO\ RQ WKH VPDOO VXEVHW RI GRFXPHQWV WKDW KDYH EHHQ SURYLGHG WR WKH &RXUW LQ WKLV FDVH ZKHWKHU

WKHUH LV HYLGHQFH RI WKH NLQG RI H[WUHPH PLVFRQGXFW WKDW PLJKW VHUYH DV DQ H[FHSWLRQ WR WKH

SULYLOHJH LQ DQRWKHU VLWXDWLRQ

       ,Q In re Sealed Case D FDVH LQYROYLQJ WKH HQIRUFHPHQW RI D JUDQG MXU\ VXESRHQD LVVXHG WR

WKH :KLWH +RXVH FRXQVHO¶V RIILFH WKH '& &LUFXLW REVHUYHG WKDW WKH GHOLEHUDWLYH SURFHVV SULYLOHJH

³FDQ EH RYHUFRPH E\ D VXIILFLHQW VKRZLQJ RI QHHG´  )G   '& &LU  $V RQH

H[DPSOH LW VWDWHG WKDW ³ZKHUH WKHUH LV UHDVRQ WR EHOLHYH WKH GRFXPHQWV VRXJKW PD\ VKHG OLJKW RQ

JRYHUQPHQW PLVFRQGXFW µWKH SULYLOHJH LV URXWLQHO\ GHQLHG¶ RQ WKH JURXQGV WKDW VKLHOGLQJ LQWHUQDO

JRYHUQPHQW GHOLEHUDWLRQV LQ WKLV FRQWH[W GRHV QRW VHUYH µWKH SXEOLF¶V LQWHUHVW LQ KRQHVW HIIHFWLYH

JRYHUQPHQW¶´ Id. DW  TXRWLQJ Texaco Puerto Rico, Inc. v. Dep’t of Consumer Affairs  )G

  VW &LU 

       %XW In re Sealed Case DURVH LQ WKH FRQWH[W RI D FULPLQDO LQYHVWLJDWLRQ DQG WKH &RXUW RI

$SSHDOV ³KDV QHYHU VTXDUHO\ DSSOLHG >WKH JRYHUQPHQW PLVFRQGXFW@ H[FHSWLRQ´ LQ WKH )2,$ FRQWH[W

                                                
Neighborhood Assistance Corp. of Am. v. U.S. Dep’t of Housing & Urban Dev.  ) 6XSS G 

 ''&  6RPH FRXUWV LQ WKLV GLVWULFW KDYH FLWHG In re Sealed Case DQG GLVFXVVHG WKH

SRVVLELOLW\ WKDW WKH H[FHSWLRQ ZRXOG DSSO\ LQ )2,$ FDVHV ZKHUH WKH FODLPHG JRYHUQPHQWDO

PLVFRQGXFW LV ³VHYHUH HQRXJK WR TXDOLI\ DV QHIDULRXV RU H[WUHPH JRYHUQPHQW ZURQJGRLQJ´ Id. DW

 see also Nat’l Whistleblower Ctr. v. Dep’t of Health & Human Servs.  ) 6XSS G  

± ''&  VWDWLQJ WKDW WKH JRYHUQPHQW PLVFRQGXFW H[FHSWLRQ PD\ EH LQYRNHG LQ WKH

)2,$ FRQWH[W EXW FRQFOXGLQJ WKDW WKH UHFRUG GLG QRW UHYHDO WKH H[WUHPH JRYHUQPHQW ZURQJGRLQJ

WKDW ZRXOG SUHYHQW WKH GHIHQGDQW IURP LQYRNLQJ WKH GHOLEHUDWLYH SURFHVV SULYLOHJH ICM Registry,

LLC v. U.S. Dep’t of Commerce  ) 6XSS G  ± ''&  DFNQRZOHGJLQJ WKH

SRVVLEOH DSSOLFDWLRQ RI D JRYHUQPHQW PLVFRQGXFW H[FHSWLRQ LQ D )2,$ FDVH EXW GHFOLQLQJ WR DSSO\

LW DEVHQW VRPH VKRZLQJ WKDW FRQVLGHUDWLRQ RI WKH SROLF\ DW LVVXH ZDV RXWVLGH WKH DJHQF\¶V SXUYLHZ

RU WKDW WKH DJHQF\ KDG ³QHIDULRXV SXUSRVHV´ %XW SODLQWLII KDV QRW SRLQWHG WKH &RXUW WR DQ\ FDVH

LQ ZKLFK D FRXUW LQ WKLV GLVWULFW KDV RUGHUHG WKDW GHOLEHUDWLYH PDWHULDOV EH GLVFORVHG RQ WKRVH

JURXQGV

       2Q WKH RWKHU KDQG DW OHDVW RQH FRXUW LQ WKLV GLVWULFW KDV UHMHFWHG WKH QRWLRQ WKDW WKH FRQFHSW

GLVFXVVHG LQ In re Sealed Case ZRXOG H[WHQG WR WKH )2,$ FRQWH[W Wright v. Admin. for Children

& Families 1R   :/  DW  ''& 2FW   7KH FRXUW LQ Wright

H[SODLQHG ³>W@KLV UHDGLQJ RI In re Sealed Case LV LQ DFFRUGDQFH ZLWK DQ XQGHUVWDQGLQJ RI WKH )2,$

ZHOOHVWDEOLVKHG LQ WKLV &LUFXLW ([HPSWLRQ ¶V SURWHFWLRQ RI SULYLOHJHG PDWHULDOV LV QRW VXEMHFW WR

WKH VDPH H[FHSWLRQV WR ZKLFK WKH FRPPRQ ODZ SULYLOHJH LV VXVFHSWLEOH´ Id 7KH FRXUW ZHQW RQ

³WKH H[HPSWLRQ SURWHFWV IURP GLVFORVXUH VRPH PDWHULDOV WKDW LI WKH FRPPRQ ODZ SULYLOHJH ZHUH DW

LVVXH PLJKW EH GLVFORVHG SXUVXDQW WR µFDVHVSHFLILF H[FHSWLRQV¶´ Id. TXRWLQJ Stonehill v. IRS 

)G   '& &LU  see also Williams & Connolly v. SEC  )G   '&



                                                 
&LU  QRWLQJ WKDW XQGHU )2,$ D SDUW\¶V QRWHV LQ D FULPLQDO WULDO VWLOO UHPDLQ ZRUN SURGXFW

PDWHULDO SURWHFWHG E\ )2,$ HYHQ WKRXJK ³>L@Q FULPLQDO WULDOV HYLGHQWLDU\ SULYLOHJHV PD\ JLYH ZD\

IRU DQ\ QXPEHU RI UHDVRQV´

       ,Q WKLV &RXUW¶V YLHZ WKH Wright GHFLVLRQ IORZV GLUHFWO\ IURP WKH UXOLQJ LQ In re Sealed

Case ZKHUH WKH &RXUW RI $SSHDOV VSHFLILFDOO\ FDUYHG )2,$ FDVHV RXW RI LWV JHQHUDO UHFRJQLWLRQ

WKDW WKH GHOLEHUDWLYH SURFHVV SULYLOHJH FRXOG EH RYHUFRPH E\ D VKRZLQJ RI QHHG               ³>W@KLV

FKDUDFWHULVWLF RI WKH GHOLEHUDWLYH SURFHVV SULYLOHJH LV QRW DQ LVVXH LQ )2,$ FDVHV EHFDXVH WKH FRXUWV

KDYH KHOG WKDW WKH SDUWLFXODU SXUSRVH IRU ZKLFK D )2,$ SODLQWLII VHHNV LQIRUPDWLRQ LV QRW UHOHYDQW

LQ GHWHUPLQLQJ ZKHWKHU )2,$ UHTXLUHV GLVFORVXUH´ In re Sealed Case  )G DW  Q see

also DOJ v. Reporters Comm. for Freedom of the Press  86    ³>:@KHWKHU

>GLVFORVXUH@ LV warranted FDQQRW WXUQ RQ WKH SXUSRVHV IRU ZKLFK WKH UHTXHVW IRU LQIRUPDWLRQ LV

PDGH´ HPSKDVLV LQ RULJLQDO 7KXV WKH &RXUW ILQGV WKDW WKH RQO\ DSSOLFDEOH &LUFXLW DXWKRULW\

PLOLWDWHV DJDLQVW UHFRJQL]LQJ D JRYHUQPHQW PLVFRQGXFW H[FHSWLRQ LQ D )2,$ FDVH DQG LW ZLOO

IROORZ WKH DQDO\VLV VHW RXW LQ Wright 7KLV PHDQV WKDW WKH &RXUW ZLOO HQWHU MXGJPHQW LQ IDYRU RI

GHIHQGDQW IRU DOO UHFRUGV ZLWKKHOG RQ GHOLEHUDWLYH SURFHVV JURXQGV ZKHUH WKH DYDLODELOLW\ RI WKH

H[HPSWLRQ LV QRW LQ TXHVWLRQ

       %      7KH ZLWKKROGLQJV SXUVXDQW WR ([HPSWLRQ  ZLWKLQ GRFXPHQWV & DQG
               & ZHUH LPSURSHU

       3ODLQWLII FKDOOHQJHV WKH ZLWKKROGLQJ RI HLJKW VKRUW SDUDJUDSKV ZLWKLQ WZR HPDLOV FODLPLQJ

WKDW WKH HPDLOV DUH QRW SURWHFWHG XQGHU WKH GHOLEHUDWLYH SURFHVV SULYLOHJH EHFDXVH WKH\ ³DSSHDU>@ WR

EH SXUH UHSRUWLQJ ± IRU LQIRUPDWLRQDO SXUSRVHV RQO\´ 3O¶V &URVV5HSO\ DW 




      'RFXPHQWV & DQG & LQ WKH Vaughn LQGH[ See 6WHLQ 'HFO  
                                                 
       $V VHW IRUWK DERYH WKH GHOLEHUDWLYH SURFHVV SULYLOHJH ³SURWHFWV DJHQF\ GRFXPHQWV WKDW DUH

ERWK SUHGHFLVLRQDO DQG GHOLEHUDWLYH´ Judicial Watch, Inc.  )G DW  FLWLQJ Coastal States

Gas Corp.  )G DW  $ GRFXPHQW LV SUHGHFLVLRQDO LI ³µLW ZDV JHQHUDWHG EHIRUH WKH DGRSWLRQ

RI DQ DJHQF\ SROLF\¶ DQG GHOLEHUDWLYH LI µLW UHIOHFWV WKH JLYHDQGWDNH RI WKH FRQVXOWDWLYH SURFHVV¶´

Id. TXRWLQJ Coastal States Gas Corp.  )G DW 

       )RU D GRFXPHQW WR EH SUHGHFLVLRQDO WKH DJHQF\ GRHV QRW KDYH WR ³SRLQW WR DQ DJHQF\ ILQDO

GHFLVLRQ´ LW PD\ ³PHUHO\ HVWDEOLVK ZKDW GHOLEHUDWLYH SURFHVV LV LQYROYHG DQG WKH UROH >@ WKDW WKH

GRFXPHQWV DW LVVXH SOD\HG LQ WKDW SURFHVV´ Judicial Watch, Inc. v. Export-Import Bank  )

6XSS G   ''&  FLWLQJ Formaldehyde Inst. v. Dep’t of Health and Human Servs.

 )G   '& &LU  ,Q RWKHU ZRUGV D ³µSUHGHFLVLRQDO¶ GRFXPHQW LV RQH

µSUHSDUHG LQ RUGHU WR DVVLVW DQ DJHQF\ GHFLVLRQPDNHU LQ DUULYLQJ DW KLV GHFLVLRQ¶´ Formaldehyde

Inst.  )G DW  TXRWLQJ Renegotiation Bd. v. Grumman Aircraft Eng’g Corp.  86

   $QG ZLWK UHVSHFW WR WKH ³GHOLEHUDWLYH´ SURQJ RI WKH WHVW WKH H[HPSWLRQ ³SURWHFWV

QRW RQO\ FRPPXQLFDWLRQV ZKLFK DUH WKHPVHOYHV GHOLEHUDWLYH LQ QDWXUH EXW DOO FRPPXQLFDWLRQV

ZKLFK LI UHYHDOHG ZRXOG H[SRVH WR SXEOLF YLHZ WKH GHOLEHUDWLYH SURFHVV RI DQ DJHQF\´ Russell v.

Dep’t of the Air Force  )G   '& &LU  FLWLQJ Montrose Chem. Corp. of

Cal. v. Train  )G  '& &LU 

       7KH '& &LUFXLW H[SODLQHG LQ Mead Data Center, Inc. WKDW ³>P@DQ\ H[HPSWLRQ ILYH GLVSXWHV

PD\ EH DEOH WR EH GHFLGHG E\ DSSOLFDWLRQ RI WKH VLPSOH WHVW WKDW IDFWXDO PDWHULDO PXVW EH GLVFORVHG

EXW DGYLVRU\ PDWHULDO FRQWDLQLQJ RSLQLRQV DQG UHFRPPHQGDWLRQV PD\ EH ZLWKKHOG>@    EXW FRXUWV

PXVW EH FDUHIXO QRW WR EHFRPH YLFWLPV RI WKHLU RZQ VHPDQWLFV´  )G DW  FLWLQJ Montrose

Chem. Corp.  )G DW ± 7KH FRXUW XQGHUVFRUHG WKDW H[HPSWLRQ ILYH ³LV LQWHQGHG WR SURWHFW

WKH GHOLEHUDWLYH SURFHVV RI JRYHUQPHQW DQG QRW MXVW GHOLEHUDWLYH PDWHULDO´ Id.



                                                 
               3HUKDSV LQ WKH JUHDW PDMRULW\ RI FDVHV WKDW SXUSRVH LV ZHOO VHUYHG E\
               IRFXVLQJ RQ WKH QDWXUH RI WKH LQIRUPDWLRQ VRXJKW ,Q VRPH FLUFXPVWDQFHV
               KRZHYHU WKH GLVFORVXUH RI HYHQ SXUHO\ IDFWXDO PDWHULDO PD\ VR H[SRVH WKH
               GHOLEHUDWLYH SURFHVV ZLWKLQ DQ DJHQF\ WKDW LW PXVW EH GHHPHG H[HPSWLRQ E\
               VHFWLRQ E

Id.

       'HIHQGDQW FRQWHQGV WKDW LW SURSHUO\ ZLWKKHOG HLJKW LGHQWLFDO SDUDJUDSKV LQ WZR GLIIHUHQW

HPDLOV ZKLFK ZHUH VXPPDULHV RI FDOOV EHWZHHQ WKH 3UHVLGHQW RI WKH 8QLWHG 6WDWHV DQG WKH

3UHVLGHQWV RI /LE\D DQG (J\SW LQ WKH DIWHUPDWK RI WKH %HQJKD]L DWWDFN 'HI¶V 0HP DW  7KH

DJHQF\ DUJXHV WKDW IRU SXUSRVHV RI ZKHWKHU RU QRW WKH GRFXPHQWV DUH ³SUHGHFLVLRQDO´ ZKDW PDWWHUV

LV WKH ³LQWHQGHG XVH´ RI WKH VXPPDULHV 'HI¶V &URVV2SS DW ± FLWLQJ Playboy Enters., Inc.

v. DOJ  )G   '& &LU  RUGHULQJ GLVFORVXUH RI '2- WDVN IRUFH IDFWXDO UHSRUW

WKDW KDG EHHQ RUGHUHG WR LQIRUP WKH $WWRUQH\ *HQHUDO ZKLFK KH LQ WXUQ ZRXOG PDNH DYDLODEOH WR

&RQJUHVV 7KH 6WDWH 'HSDUWPHQW SRVLWV WKDW WKH ³LQWHQGHG XVH RI WKH VXPPDULHV >ZDV@ WR SURYLGH

LQIRUPDWLRQ WR VHQLRU RIILFLDOV WR EH XVHG LQ WKHLU GHFLVLRQPDNLQJ SURFHVV DERXW KRZ WR UHVSRQG

WR D QDWLRQDO VHFXULW\ FULVLV´ Id. DW  $V WR WKH GRFXPHQWV¶ GHOLEHUDWLYH QDWXUH GHIHQGDQW DVVHUWV

WKDW WKH UHGDFWHG LQIRUPDWLRQ ³UHIOHFWV WKH DXWKRU¶V RSLQLRQ DERXW ZKLFK SRUWLRQV RI WKH FDOOV WR

LQFOXGH DQG KRZ WR VXPPDUL]H WKDW LQIRUPDWLRQ´ DQG WKDW UHYHDOLQJ WKDW LQIRUPDWLRQ ZRXOG

GLVFORVH WKH GHOLEHUDWLYH SURFHVV RI WKH DJHQF\ ZKLFK LV ³QRW UHTXLUHG´ Id. DW ±

       3ODLQWLII DUJXHV WKDW WKH VXPPDULHV GR ³QRW DSSHDU WR UHODWH WR DQ\ SDUWLFXODU GHFLVLRQ

SHQGLQJ EHIRUH WKH 6WDWH 'HSDUWPHQW DW WKH WLPH RU LQ WKH IXWXUH´ DQG WKDW ³>W@KHUH LV QR µEDFN DQG

IRUWK¶ RU µJLYH DQG WDNH¶ EHWZHHQ RIILFLDOV´ QRU D ³UHTXHVW IRU FRPPHQW RU LQSXW´ 3O¶V &URVV

5HSO\ DW  ,W DVVHUWV WKDW WKH VXPPDULHV DSSHDU ³WR EH SXUH UHSRUWLQJ ± IRU LQIRUPDWLRQDO SXUSRVHV

RQO\´ Id. 3ODLQWLII SRLQWV WR WKH IDFW WKDW WKH VXEMHFW OLQH RI WKH HPDLO UHDGV ³4XLFN 6XPPDU\ RI

32786 &DOOV WR 3UHVLGHQWV RI /LE\D DQG (J\SW´ WKH HPDLO EHDUV WKH DQQRWDWLRQ ³)<6$´ ZKLFK LW



                                                 
FODLPV LV D FRPPRQ DFURQ\P IRU ³)RU ´ DQG WKH HPDLO ZDV VHQW WR

6HFUHWDU\ &OLQWRQ ZLWK WKH DQQRWDWLRQ ³)´ Id. 3ODLQWLII LQVLVWV WKDW WKHVH GHVLJQDWLRQV ³UHIXWH>@

DQ\ VXJJHVWLRQ RI FDUHIXO DQDO\VLV GHOLEHUDWLRQ RU MXGJPHQW´ Id. DW 

       3ODLQWLII DOVR SRLQWV RXW WKDW GHIHQGDQW¶V GHFODUDWLRQ VWDWHV WKDW ³>W@KH ZLWKKHOG LQIRUPDWLRQ

UHSUHVHQWV D VHOHFWLRQ RI IDFWV FKRVHQ IRU WKH SXUSRVH RI DGYLVLQJ KLJKOHYHO 6WDWH RIILFLDOV DERXW

WKH FDOOV EHWZHHQ WKH 3UHVLGHQW DQG IRUHLJQ OHDGHUV´ 3O¶V &URVV5HSO\ DW  FLWLQJ 6WHLQ 'HFO  

EXW WKDW LW GRHV QRW LGHQWLI\ ³DQ\ SDUWLFXODU DJHQF\ DFWLRQ RU GHFLVLRQ WR ZKLFK WKH HPDLO UHODWHV RU

LQ ZKLFK WKH HPDLO SOD\HG DQ\ UROH´ DQG ³PDNHV QR PHQWLRQ RI WKH HPDLO EHLQJ XVHG WR UHVSRQG WR

D QDWLRQDO VHFXULW\ FULVLV´ Id. DW ± $FFRUGLQJ WR SODLQWLII GHIHQGDQW¶V ³JHQHULF DVVHUWLRQ´ WKDW

WKH LQWHQGHG SXUSRVH RI WKH HPDLO ZDV WR SURYLGH LQIRUPDWLRQ WR VHQLRU RIILFLDOV WR EH XVHG LQ WKHLU

GHFLVLRQPDNLQJ SURFHVV DERXW KRZ WR UHVSRQG WR D QDWLRQDO VHFXULW\ FULVLV ³LV QRW VXSSRUWHG E\

WKH HYLGHQFH´ Id. DW  3ODLQWLII PDLQWDLQV WKDW ³WKH HPDLO¶V UHODWLRQ WR DQ\ 6WDWH 'HSDUWPHQW

GHOLEHUDWLRQ>@ LV µWRR DWWHQXDWHG WR EH SURWHFWHG E\ WKH GHOLEHUDWLYH SURFHVV SULYLOHJH¶´ Id. DW 

FLWLQJ Mapother v. DOJ  )G   '& &LU 

       7KH &RXUW ILQGV WKDW WKH WZR UHFRUGV HYHQ LI MXVW EDUHO\ SUHGHFLVLRQDO DUH QRW GHOLEHUDWLYH

'HIHQGDQW KDV SRLQWHG WR YHU\ OLWWOH WR VXSSRUW LWV FKDUDFWHUL]DWLRQ RI WKHVH WZR UHFRUGV DV

GHOLEHUDWLYH DQG WKH &RXUW¶V in camera UHYLHZ RI WKH GRFXPHQWV UHYHDOV WKDW WKH\ GR QRW IDOO ZLWKLQ

WKDW FDWHJRU\

       7KH FDVH ODZ GRHV QRW VXSSRUW GHIHQGDQW¶V DUJXPHQW WKDW WKH PHUH VHOHFWLRQ RI IDFWV WR EH

LQFRUSRUDWHG LQ D VXPPDU\ LV HQRXJK LQ DQG RI LWVHOI WR VDWLVI\ WKH UHTXLUHPHQW WKDW LW EH

GHOLEHUDWLYH ,Q Montrose Chemical Corp. WKH &RXUW RI $SSHDOV GLG DSSO\ WKH GHOLEHUDWLYH SURFHVV

SULYLOHJH WR VXPPDULHV ODZ\HUV SUHSDUHG IRU DQ (3$ $GPLQLVWUDWRU ZKR ZDV UHYLHZLQJ D +HDULQJ

([DPLQHU¶V GHFLVLRQ  )G DW   7KH VWDII DWWRUQH\V VXPPDUL]HG D UHFRUG RI RYHU 



                                                 
SDJHV DQG WKH FRXUW ZDV VZD\HG E\ WKH IDFW WKDW WKH (3$ DVVLVWDQWV ³ZHUH H[HUFLVLQJ WKHLU

MXGJPHQW DV WR ZKDW UHFRUG HYLGHQFH ZRXOG EH LPSRUWDQW WR WKH $GPLQLVWUDWRU LQ PDNLQJ KLV

GHFLVLRQ    ´ Id. DW  %XW KHUH WKDW HOHPHQW RI VLIWLQJ WKURXJK DQG ZLQQRZLQJ GRZQ D

YROXPLQRXV UHFRUG ZLWK DQ H\H WRZDUGV ZKDW D GHFLVLRQPDNHU ZRXOG ILQG VLJQLILFDQW see id. LV

QRW SUHVHQW

       0RUHRYHU LW FDQQRW EH VDLG WKDW GLVFORVXUH RI WKHVH UHFRUGV ZRXOG ³VR H[SRVH WKH

GHOLEHUDWLYH SURFHVV´ WKDW WKH H[HPSWLRQ VKRXOG DSSO\ See Mead Data Cent.  )G DW 

7KH UHFRUGV GR QRW HPSKDVL]H FRPPHQW XSRQ RU FKDUDFWHUL]H HYHQWV RU IDFWV WKH\ VLPSO\

VXPPDUL]H WHOHSKRQH FDOOV DQG SDVV LQIRUPDWLRQ RQ WR 6WDWH 'HSDUWPHQW RIILFLDOV ZLWKRXW DQ\

LQGLFDWLRQ WKDW WKH LQIRUPDWLRQ VKRXOG SURPSW IXUWKHU DFWLRQ RU EHDU XSRQ D GHFLVLRQ XQGHU UHYLHZ

:KLOH WKH &RXUW UHFRJQL]HV WKDW WKH LQIRUPDWLRQ ZDV WUDQVPLWWHG WR LQIRUP 6WDWH 'HSDUWPHQW

RIILFLDOV RI IDFWV WKDW FRXOG EH UHOHYDQW WR WKH RQJRLQJ SHUIRUPDQFH RI WKHLU GXWLHV WKH GHOLEHUDWLYH

SURFHVV SULYLOHJH KDV QRW EHHQ LQWHUSUHWHG WR H[WHQG WKDW EURDGO\ 7KH DJHQF\ KDV QRW DUWLFXODWHG

DQ\ SULQFLSOH WKDW ZRXOG MXVWLI\ ZLWKKROGLQJ KHUH WKDW ZRXOG QRW DOVR MXVWLI\ WKH ZLWKKROGLQJ RI DOO

IDFWXDO VXPPDULHV SUHSDUHG LQ WKH RUGLQDU\ FRXUVH RI DJHQF\ EXVLQHVV ,Q WKH DEVHQFH RI WKH

LQYRFDWLRQ RI VRPH RWKHU SURSHU H[HPSWLRQ see 6WHLQ 'HFO   WKHVH WZR UHFRUGV PXVW EH

SURGXFHG

                                          &21&/86,21

       )RU WKH UHDVRQV VWDWHG DERYH WKH &RXUW ILQGV WKDW WKH PLVFRQGXFW H[FHSWLRQ FDQQRW EH

LQYRNHG LQ WKLV )2,$ DFWLRQ WR DEURJDWH WKH GHOLEHUDWLYH SURFHVV SULYLOHJH DQG WKDW GHIHQGDQW

LPSURSHUO\ ZLWKKHOG WKH WZR FKDOOHQJHG GRFXPHQWV XQGHU ([HPSWLRQ  7KHUHIRUH GHIHQGDQW¶V

PRWLRQ IRU VXPPDU\ MXGJPHQW ZLOO EH *5$17(' ,1 3$57 DQG '(1,(' ,1 3$57 DQG




                                                 
SODLQWLII¶V FURVVPRWLRQ IRU VXPPDU\ MXGJPHQW ZLOO EH *5$17(' ,1 3$57 DQG '(1,(' ,1

3$57 'HIHQGDQW LV LQVWUXFWHG WR SURGXFH GRFXPHQWV & DQG & WR SODLQWLII

      $ VHSDUDWH RUGHU ZLOO LVVXH




                                         $0< %(50$1 -$&.621
                                         8QLWHG 6WDWHV 'LVWULFW -XGJH

'$7( 0DUFK